JoNES, Chief Judge,
dissenting in part:
. I agree tbat the enhancement that may be charged against plaintiff is limited to the period from March 19 to October 15,1942. I also agree that the enhancement is comparatively small, but I cannot escape the conclusion that there was somei enhancement due to “the causes necessitating the taking.” The statute plainly says that in no case shall such enhancement be allowed in valuing the property. The Supreme Court has set out in specific terms the elements to be considered.
It is true that the facts in this case are not sufficient to measure these elements with mathematical accuracy. But it seems to me that we are no more justified in charging none of the enhancement than we would be in charging all the enhancement to such causes.
There are many values in life that cannot be determined with exactness in terms of money. Yet the courts do not for that reason wholly discard them. As illustrations, in personal injury cases recovery has been allowed for pain and suffering; in the case of a minor, the value of nurture, care and education which a parent would have given but for death caused by, negligence of the defending litigant; for negligent failure to deliver death messages the telegraph company has been held for the mental suffering caused thereby; and recovery for patent infringement. In, none of these cases is there an accurate yardstick. Yet in many of them a dollars and cents recovery has been allowed.
In a number of cases in which we felt the facts justified such action we have allowed recovery in what has been termed a jury verdict where there are substantial values, but no completely definite yardstick facts. The Supreme Court has approved. United States v. Smith, 94 U. S. 214, 219.
In this case the plaintiff paid $2,875 for the tug which was *307in need of repairs. He spent $5,699.79 for repairs and labor. The actual outlay would have been greater, but for the fact that the plaintiff, who was experienced in matters of this kind, and four men working under his supervision, performed a considerable part of the work.. •
On the other hand, 16 tugboats were requisitioned between March 19 and October 15, 1942, and while this number was small as compared to the number operating in that area, the remaining ones benefited from the increase in shipping and harbor traffic during the war period. Prior to the beginning of that period some were acquired by purchase, but apparently after March 19,1942, they could be secured on a reasonable basis only by requisition. The stepping up of requisitions and efforts to purchase contributed to the enhancement.
The great number of submarine sinkings of all types of vessels caused a demand for almost anything that would float. We have no doubt that this prospect affected values in tugs as well as other vessels. These facts no doubt affected the use of and therefore the demand for tugs.
From these and all other facts in the record I would find the enhancement due to the causes necessitating the taking to be $1,500 and would allow plaintiff to recover on the basis of a value of $14,000 at the time of the taking, with appropriate offsets and interest items.